Pee Curiam.
It is not claimed that any harm or prejudice came to the plaintiff because the deposition was read to and subscribed by the witness in the absence of his counsel. We have carefully considered all the facts appearing in the affidavits, and are of opinion that plaintiff’s counsel must be held to have waived his right to be present at or to have notice of the reading of the deposition to the, witness on the Monday after it was taken, and that, therefore, the court erred in suppressing it. The orders of the general and special terms should be reversed, and the motion denied, with costs of the appeal to the general term and to this court, and ten dollars costs of the motion.
All concur, except Rapallo, J., absent.